DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 03/26/2021.  
Claim(s) 1-20 is/are pending in the application.
Independent claim(s) 1, 13, 15 was/were amended.

Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 13, 15), filed 03/26/2021, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, adding/using Watanabe to be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the new ground(s) of rejection presented in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Invoked Despite Absence of “Means”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data combination acquiring unit, configured to acquire…” and “an image reconstruction unit, configured to perform…” in claims 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildeboer et al. (US 2012/0141016 A1) in view of Lee et al. (US 2018/0103243 A1), Watanabe (US 2018/0061135 A1) and Pang et al. (US 2018/0089903 A1).

In regards to claim 1, Wildeboer teaches a method, comprising:
acquiring a data combination stored in a picture format, wherein the data combination includes pixel data and depth data of multiple synchronized images, and an association relationship exists between pixel data and depth data of a respective image of the multiple synchronized images, and the multiple synchronized images have different perspectives with respect to a to-be-viewed area (e.g. [0007]: a plurality of color views are generally captured by a plurality of synchronized cameras; geometry information can be represented by, for example, per-pixel depth images; see also [0017]: the reference images obtaining step is a step of obtaining reference images, which become references for the virtual viewpoint image, from a plurality of image obtaining devices disposed at the plurality of viewpoints; the depth maps generating step is a step of generating depth maps of images at the viewpoints at which the plurality of image obtaining devices are disposed by means of an image depths obtaining device that obtains depths of the images at the viewpoints at which the plurality of image obtaining devices are disposed)
performing image reconstruction of a virtual viewpoint based on the data combination, wherein the virtual viewpoint is selected from a multi-angle range (e.g. [0017]: the virtual viewpoint information obtaining step is a step of obtaining location information and direction information of the virtual viewpoint from a virtual viewpoint information obtaining device; the virtual viewpoint image synthesizing step is a step of synthesizing the virtual viewpoint image, which corresponds to the location information and the direction information of the virtual viewpoint obtained in the virtual viewpoint information obtaining step; such a synthesis is based on the reference images obtained in the reference images obtaining step, the depth maps up-sampled in the up-sampling step, and the location information and the direction information; see also [0148],Fig.15: simulation of different viewpoints 1401, 1402 and 1403 via views 1404, 1405 and 1406), 
but does not explicitly teach the method,
wherein the pixel data and the depth data of the respective image of the multiple synchronized images are stored in a stitched image, 
wherein the virtual viewpoint comprises a virtual viewing angle including a plurality of directions of rotation, and
wherein the multi-angle range is a free-perspective range supporting virtual viewpoint switching viewing of the to-be-viewed area.

However, Lee teaches a method,
wherein pixel data and depth data of a respective image are stored in a stitched image (e.g. [0064]: original 2D image may be combined with per-pixel depth map information forms 2D-plus-Depth (also called 2D+Z) image, which is a stereoscopic video coding format; see also Figs.1-4,13-17; Examiner’s note: it may be viewed that these 2D+Z images are stored, at the very least temporarily for use).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wildeboar to store in a stitched image, in the same conventional manner as taught by Lee as both deal with displaying imagery based on depth. The motivation to combine the two would be that it would provide for use of a stereoscopic video coding format which is less expensive and less bulky than a stereoscopic camera rig used in 3D shooting.

Further, Watanbe teaches a method,
wherein the virtual viewpoint comprises a virtual viewing angle including a plurality of directions of rotation (e.g. [0061]: transforms coordinates in the camera coordinate system of a point included in each pixel within the area of the reference image in which the communication device appears into coordinates (XW, YW, ZW) in a virtual view point coordinate system which is set based on the position of the imaging unit 3 at the time of acquisition of the current image according to the following equation (see below); wherein, RDW is a rotation matrix indicating an amount of rotation included in the affine transformation from the camera coordinate system to the virtual view point coordinate system; DRotX, DRotY, and DRotZ indicate angles of rotation in the direction of the optical axis of the imaging unit 3 at the time of acquisition of the reference image with respect to the XW axis, the YW axis, and the ZW axis, respectively).

    PNG
    media_image1.png
    225
    293
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wildeboar to represent/calculate rotation, in the same conventional manner as taught by Watanabe as both deal with virtual viewpoint construction. The motivation to combine the two would be that it would allow the representation and calculation of rotation angles when constructing a virtual viewpoint from a reference image.

Even further, Pang teaches a method,
wherein the multi-angle free-perspective range is a range supporting virtual viewpoint switching viewing of the to-be-viewed area (e.g. [0304]: digital sampling of all view-dependent color and depth information may be carried out for any visible surfaces in a given viewing volume; such sampling representation may provide sufficient data to render any arbitrary viewpoints within the viewing space; viewers may enjoy smooth view-dependent lighting transitions and artifacts-free occlusion filling when switching between different viewpoints).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Wildeboer to support virtual 

In regards to apparatus claim 13 and medium claim 15, claim(s) 13, 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 13, 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. 
	
In regards to claim 2, Wildeboer teaches a method, wherein, for the respective image of the multiple synchronized images, the depth data of the respective image is a depth value set corresponding to pixels of the respective image on a one-to-one basis (e.g. as above, [0007]: per-pixel depth images; Examiner’s note: this suggests a one-to-one basis of pixels to depth).

In regards to medium claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 3, Wildeboer teaches a method, wherein the depth data of the respective image is data obtained after down-sampling a depth map, and the depth map is an image of a depth value set corresponding to pixels of the respective image on a one-to-one basis according to an arrangement of pixel points of the respective image (e.g. [0011]: down/up-sample the depth for compression; see also [0067]-[0072],Fig.2: the generated depth map is down-sampled by the down-sampling section 50 and output; only the depth values of the pixels marked by letters A through K are stored in the down-sampled depth map, and the other depth values are discarded).

In regards to medium claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 4, Wildeboer teaches a method, wherein performing the image reconstruction of the virtual viewpoint based on the data combination comprises:
up-sampling the depth data of the respective image to obtain the depth value set corresponding to the pixels of the respective image on the one-to-one basis (e.g. [0017]: the up-sampling step is a step of up-sampling the depth maps generated in the depth maps generating step; see also [0091],Fig.5: `A` as a pixel 91 in the depth map 77 corresponds to `A` as a pixel 95 in the input view 76, and a depth value of the pixel 91 is copied to a pixel 93 in the output depth map 80; for pixels in the output depth map 80 which have no value defined in the depth map 77, for example, for `u` as a pixel 98 in the output depth map 80, a depth is estimated from its neighboring pixels); and
performing the image reconstruction of the virtual viewpoint according to the pixel data and the depth value set of the multiple synchronized images (e.g. as above, [0017]: a synthesis is based on the reference images obtained in the reference images obtaining step, the depth maps up-sampled in the up-sampling step, and the location information and the direction information).

In regards to medium claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

claim 5, Wildeboer teaches a method, wherein performing the image reconstruction of the virtual viewpoint based on the data combination comprises:
determining parameter data of the respective image of the multiple synchronized images, wherein the parameter data of the respective image includes data of a shooting position and a shooting angle of the respective image (e.g. [0114]: a virtual viewpoint image corresponding to virtual viewpoint information is synthesized based on a plurality of reference images obtained by the geometry generation subsystem 22, the depth map up-sampled by the up-sampling subsystem 41, and location information and direction information of each camera that constitutes the multi-camera capturing system 10);
determining parameter data of the virtual viewpoint, wherein the parameter data of the virtual viewpoint includes a virtual viewing position and a virtual viewing angle (e.g. as above, [0017]: the virtual viewpoint information obtaining step is a step of obtaining location information and direction information of the virtual viewpoint from a virtual viewpoint information obtaining device);
determining multiple target images among the multiple synchronized images (e.g. [0141]-[0143]: in a following step S105, dissimilarity computation is performed based on the reference images 107, the geometry information 108, and the virtual cameras information 1112 input in S100; similarity sorting is performed based on the dissimilarity between the reference viewpoint R and the virtual viewpoint V, which is computed in S105; anchor references which have the smallest dissimilarity are defined as the closest references to virtual views; the warping processing in S115 and S120 is based on the reference images 107 with geometry information thereof);
for a respective target image, projecting depth data of the perspective target image to the virtual viewpoint according to a relationship between the parameter data of the virtual viewpoint and the parameter data of the respective image (e.g. [0169],Fig.18: in a following step S505, each of the reference images 107 is warped to the virtual viewpoint based on the reference images 107, the geometry information 108, the virtual cameras information 1112, and the reliability information 1113 obtained in S500); and
generating a reconstructed image according to the depth data projected to the virtual viewpoint and pixel data of the respective target image (e.g. as above, [0017]: the virtual viewpoint image synthesizing step is a step of synthesizing the virtual viewpoint image, which corresponds to the location information and the direction information of the virtual viewpoint obtained in the virtual viewpoint information obtaining step; see also [0172]-[0178]: outputs obtained by the post-processing in S530 are virtual views 109).

In regards to medium claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

In regards to claim 6, Wildeboer teaches a method, wherein determining the multiple target images among the multiple synchronized images comprises:
selecting the respective target image among the multiple synchronized images according to the relationship between the parameter data of the virtual viewpoint and the parameter data of the respective image (e.g. as above, [0141]-[0143]: in a following step S105, dissimilarity computation is performed based on the reference images 107, the geometry information 108, and the virtual cameras information 1112 input in S100; similarity sorting is performed based on the dissimilarity between the reference viewpoint R and the virtual viewpoint V, which is computed in S105; anchor references which have the smallest dissimilarity are defined as the closest references to virtual views; the warping processing in S115 and S120 is based on the reference images 107 with geometry information thereof).

In regards to medium claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

In regards to claim 7, Wildeboer teaches a method, wherein all images of the synchronized multiple images are the target images (e.g. [0002]: a synthetic image viewed from a virtual viewpoint is obtained based on images captured at a plurality of locations; see also [0143],Fig.14: in steps S115 (warp each non-anchor reference to anchor reference) and S120 (warp each anchor reference to each other), warping processing is performed; the warping processing in S115 and S120 is based on the reference images 107 with geometry information thereof; multi-warping can be employed in S115 and S120 if the anchor references exist plurally in S110).

In regards to claim 8, Wildeboer teaches a method, wherein the parameter of the respective image further comprises internal parameter data, and the internal parameter data includes attribute data of a shooting device of the respective image (e.g. as above, [0114]: a virtual viewpoint image corresponding to virtual viewpoint information is synthesized based on a plurality of reference images obtained by the geometry generation subsystem 22, the depth map up-sampled by the up-sampling subsystem 41, and location information and direction information of each camera that constitutes the multi-camera capturing system 10).

claim 9, Wildeboer teaches a method, prior to performing the image reconstruction of the virtual viewpoint, further comprising: receiving parameter data of the virtual viewpoint (e.g. as above, [0017]: the virtual viewpoint information obtaining step is a step of obtaining location information and direction information of the virtual viewpoint from a virtual viewpoint information obtaining device).

In regards to claim 10, Wildeboer teaches a method, after performing the image reconstruction of the virtual viewpoint, further comprising: transmitting a reconstructed image to an image display terminal (e.g. as above, [0172]-[0178]: outputs obtained by the post-processing in S530 are virtual views 109; see also [0179]: virtual views 109 are crucial for applications such as 3DTV, Free-viewpoint TV (FTV), Multi-view video coding and other vision applications (virtual reality, virtual navigation, image-based rendering etc.; Examiner’s note: shows virtual viewpoints would be displayed).

In regards to claim 11, Wildeboer teaches a method, further comprising: displaying the reconstructed image (e.g. as above, [0172]-[0178]: outputs obtained by the post-processing in S530 are virtual views 109; see also [0179]: virtual views 109 are crucial for applications such as 3DTV, Free-viewpoint TV (FTV), Multi-view video coding and other vision applications (virtual reality, virtual navigation, image-based rendering etc.; Examiner’s note: shows virtual viewpoints would be displayed).

In regards to claim 12
receiving a user instruction (e.g. [0131]: the user interface block 1103 receives predetermined virtual viewpoint instructions from either real users or virtual proxies; a virtual viewpoint is selected by a viewpoint selection section 1109), and
determining the virtual viewpoint according to the user instruction (e.g. as above, [0131]).

In regards to claim 14, Wildeboer teaches an apparatus, further comprising:
an image display unit, configured to display a reconstructed image (e.g. as above, [0172]-[0178]: outputs obtained by the post-processing in S530 are virtual views 109; see also [0179]: virtual views 109 are crucial for applications such as 3DTV, Free-viewpoint TV (FTV), Multi-view video coding and other vision applications (virtual reality, virtual navigation, image-based rendering etc.; Examiner’s note: shows virtual viewpoints would be displayed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612